Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
In the claims:
The following changes have been made to correct the dependency of a claim:

Claim 18, line 1, “claim 17” has been changed to - -claim 14- -. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not disclose or render obvious the Kinematic chain of claims 1 or 14, specifically where the kinematic chain is arranged to pass between an adjusting configuration, where the at least one connecting element is adapted to rotate about a rotation axis z for adjusting its own angular position, and a transmission configuration, where when said first pulley rotates about the rotation axis x, the second pulley rotates proportionally about the rotation axis y, wherein the at least one each connecting element is adapted to not rotate about the rotation axis z in said transmission configuration. The Examiner considers USPN 5,062,673 to Mimura to be the most relevant prior art, but lacks the above-mentioned limitations. To modify the prior art exactly as Applicant claims would be improper hindsight and require the use of Applicant’s specification as a blueprint for rejection.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAKE COOK whose telephone number is (571)272-5968. The examiner can normally be reached M-F 8:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 571-272-7753. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAKE COOK
Primary Examiner
Art Unit 3658



/Jake Cook/Primary Examiner, Art Unit 3658